 


110 HR 2762 IH: To amend the Public Health Service Act to reauthorize the special diabetes programs for Type I diabetes and Indians under that Act.
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2762 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2007 
Ms. DeGette (for herself, Mr. Kildee, Mr. Castle, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to reauthorize the special diabetes programs for Type I diabetes and Indians under that Act. 
 
 
1.Reauthorization of special diabetes programs for Type I diabetes and Indians 
(a)Special diabetes programs for Type I diabetesSection 330B(b)(2) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)) is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(D)$200,000,000 for each of the fiscal years 2009 through 2013.. 
(b)Special diabetes programs for IndiansSection 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)) is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(D)$200,000,000 for each of the fiscal years 2009 through 2013.. 
 
